Case 9:18-cv-80994-DLB Document 89 Entered on FLSD Docket 03/22/2019 Page 1 of 6
Case 9:18-cv-80994-DLB Document 89 Entered on FLSD Docket 03/22/2019 Page 2 of 6
Case 9:18-cv-80994-DLB Document 89 Entered on FLSD Docket 03/22/2019 Page 3 of 6
Case 9:18-cv-80994-DLB Document 89 Entered on FLSD Docket 03/22/2019 Page 4 of 6




                                                     after
Case 9:18-cv-80994-DLB Document 89 Entered on FLSD Docket 03/22/2019 Page 5 of 6
Case 9:18-cv-80994-DLB Document 89 Entered on FLSD Docket 03/22/2019 Page 6 of 6
